Citation Nr: 1505487	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  10-20 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral strain.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Reeder, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2010, the RO increased the rating for the Veteran's service-connected lumbosacral strain to 20 percent.  As that award did not represent a total grant of the benefits sought on appeal, the issue remained in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  In November 2013, the Board remanded the claim for further evidentiary development.

As further discussed below, the Board finds that the evidence raises a claim for a TDIU due to lumbosacral strain, and has therefore included that claim on the title page of this decision, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the delay, but finds that additional development is necessary prior to appellate review.

The Board remanded the Veteran's claim for an increased rating for lumbosacral strain in November 2013 in part to verify whether he was receiving Social Security Administration (SSA) disability benefits for that condition.  However, as the letter requesting such verification was directed to an old address, a response was not received from the Veteran prior to the RO's issuance of a supplemental statement of the case.  The Veteran has since confirmed that he receives SSA disability income as a result of his back disability.  Accordingly, SSA records must be requested on remand.

In addition, the Veteran has submitted correspondence and an opinion from his VA primary care physician asserting that he is unable to work due to his back disability. The Board finds the question of unemployability has been raised and that the Veteran should be afforded appropriate notice before any decision on that issue by the Board occurs.  See Rice, 22 Vet. App. 447.  The Veteran should also be asked to fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability on remand.

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a VCAA notice letter to the Veteran concerning a claim for a TDIU due to his service-connected lumbosacral strain.  Additionally, send him a VA Form 21-8940, Veteran's Application for Increased Compensation Based  on Unemployability, for completion.  

2.  Obtain VA treatment records dated since October 2013.  If any records are unavailable, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.  

3.  Request copies of any SSA disability benefit determinations as well as copies of the medical records on which such determinations were based.    If the records are not available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

4.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits     sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case that includes the relevant laws regarding entitlement to a TDIU, and should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

